—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered March 20, 1998, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
*557Ordered that the judgment is affirmed.
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review and we decline to review them in the exercise of our interest of justice jurisdiction. Thompson, J. P., Sullivan, Joy and Schmidt, JJ., concur.